

115 HR 6000 IH: FriendSHIP Act
U.S. House of Representatives
2018-06-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6000IN THE HOUSE OF REPRESENTATIVESJune 5, 2018Mr. Conaway introduced the following bill; which was referred to the Committee on Foreign AffairsA BILLTo provide for the transfer of the TARAWA class amphibious ship USS NASSAU (LHA–4) to Japan.
	
 1.Short titleThis Act may be cited as the FriendSHIP Act. 2.Transfer of the TARAWA class amphibious ship USS NASSAU (LHA–4) to Japan (a)Transfer by sale or grantThe President is authorized to transfer the TARAWA class amphibious ship USS NASSAU (LHA–4) to Japan on a sale basis under section 21 of the Arms Export Control Act (22 U.S.C. 2761) or on a grant basis under section 516 of the Foreign Assistance Act of 1961 (22 U.S.C. 2321j).
 (b)Costs of transfersAny expense incurred by the United States in connection with a transfer authorized by this section shall be charged to the recipient notwithstanding section 516(e) of the Foreign Assistance Act of 1961 (22 U.S.C. 2321j(e)).
 (c)Repair and refurbishment in united states shipyardsTo the maximum extent practicable, the President shall require, as a condition of the transfer of a vessel under this section, that the recipient to which the vessel is transferred have such repair or refurbishment of the vessel as is needed, before the vessel joins the naval forces of that recipient, performed at a shipyard located in the United States, including a United States Navy shipyard.
 (d)Expiration of authorityThe authority to transfer a vessel under this section shall expire at the end of the 3-year period beginning on the date of the enactment of this Act.
			